ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Abkarr Corporation                          )      ASBCA No. 57735
                                            )
Under Contract No. W917BE-09-C-OO 17        )

APPEARANCE FOR THE APPELLANT:                      Mr. Ahmed Al-Saloum
                                                    Principal

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Daniel B. McConnell, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 March 2014




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57735, Appeal of Abkarr Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals